DETAILED ACTION
Applicant's response, filed 04 Aug. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 Aug. 2022 has been entered.
 

Status of Claims
Claims 1-9, 13, and 21  are cancelled.
Claims 10-12, 14-20, and 22-25 are pending.
Claims 10-12, 14-20, and 22-25 are rejected.
Claims 10, 14, and 22 are objected to.

Priority
This priority statement regarding the failure of U.S. Provisional App. No. 61/888,288 filed 08 Oct. 2013 s to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application in the Office action mailed 04 March 2022 has been withdrawn in view of claim amendments received 04 Aug. 2022.
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 61/888,288 filed 08 Oct. 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 08 Oct. 2013.

Specification
The amendments to the specification received 04 Aug. 2022 has been entered.
The objection to the specification under 35 U.S.C. 132(a) for introducing new matter into the disclosure in the Office action mailed 04 March 2022 has been withdrawn in view of the amendments to the specification received 04 Aug. 2022.

Claim Objections
The objection of claims 10 and 14 in the Office action mailed 04 March 2022 has been withdrawn in view of claim amendments received 04 Aug. 2022.
Claims 10, 14, and 22 are objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 10 recites “…(g)…at least one of the signatures of (c)…”. To use consistent language with that of step (c), and increase clarity, claim 10 should be amended to recite “…(g) at least one of the one or more signatures of (c)…”.
Claims 14 and 22 recite “…at least one signature selected from among the 17 signatures of Table 5, which are AATACCTG….”. To increase clarity and reduce redundancy, the claims should be amended to remove the reference to the Table in the specification to recite “…at least one signature selected from among the signatures: AATACCTG,….”.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 04 Aug. 2022 regarding the claim objections at pg. 11, para. 1 have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Duplicate Claims, Warning
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim interpretation
Claim 15 recites “…wherein the set of kmers are oligomers comprising between 2 and 10 nucleotides”. Applicant’s specification at para. [0013] discloses “the kmers are oligomers comprising between 2 and 10 nucleotides, including 2, 3, 4, 5, 6, 7, 8, 9, or 10 nucleotides”. Therefore, “between 2 and 10 nucleotides” is interpreted to mean 2, 3, 4, 5, 6, 7, 8, 9, or 10 nucleotides. 

Claim Interpretation- 35 USC § 112(f)
The interpretation of the limitation “a computer-implemented statistical program that identifies kmers that are differentially abundant between the two sample groups” in step (b) 2) of claim 18 under 35 U.S.C. 112(f) in the Office action mailed 04 March 2022 has been withdrawn in view of claim amendments received 04 Aug. 2022.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 10-25 under 35 U.S.C. 112(a) in the Office action mailed 04 March 2022 has been withdrawn in view of claim amendments and/or cancellations received 04 Aug. 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 14, 19-20, and 22-25 under 35 U.S.C. 112(b) of the Office action mailed 04 March 2022 has been withdrawn in view of claim amendments received 04 Aug. 2022.
The rejection of claims 13 and 21 under 35 U.S.C. 112(b) in the Office action mailed 04 March 2022 has been withdrawn in view of the cancellation of these claims received 04 Aug. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12, 14-20, and 22-25  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitate by claim amendment.
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…(f) fragmenting the isolated nucleic acid from the third microbiome sample to generate metagenomic whole-genome shotgun (WGS) sequence data…”. It is unclear if claim 10 intends to require generating metagenomic whole-genome sequencing data, given the next step in the claim involves determining an abundance of k-mers in the isolated nucleic acid, or if the claim only intends to require a step of fragmenting the isolated nucleic acid and “to generate metagenomic whole-genome shotgun (WGS) sequence data” is an intended use of the fragmented isolated nucleic acid. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to require generating the sequencing data. To overcome the rejection, claim 10 can be amended to recite “…(f) fragmenting the isolated nucleic acid from the third microbiome sample and generating metagenomic whole-genome shotgun (WGS) sequence data from the fragmented isolated nucleic acid”.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…3) normalizing…in each sample group to respectively form first candidate signatures; 4)…by comparing... a microbiome sample…with the candidate signature for each sample group,… assigned to a known sample group association of its closest neighbor with subsequent adjustment of the first candidate signature…for that sample group”. It is unclear if “the candidate signature for each sample group” in step 4) of the claim is intended to refer to the “first candidate signatures” in step 3) of the claim, or if these are different candidate signatures. Furthermore, if Applicant intends for “the candidate signature for each sample group” to be the same as the “first candidate signatures”, it is further unclear whether the “first candidate signatures” is intended to comprise a single candidate signature for each sample group, or if the candidate signatures can include more than two candidate signatures given step 3) only requires forming “first candidate signatures” but does not specify forming a first candidate signature for each group. Last, if Applicant intends for “the candidate signature for each sample group” to refer to different candidate signatures, then it is unclear which candidate signatures are intended to be used in the iteration of the nearest neighbor algorithm. As such, the metes and bounds of the claim are unclear. In light of Applicant’s remarks at pg. 12, para. 6 to pg. 13, para. 1, for purpose of examination, step 3) is interpreted to form a first candidate signature for each sample group, and the first iteration in step 4) uses the first candidate signature for each sample group, while subsequent iterations use the most recently formed candidate signature for each sample group (i.e. either the first candidate signature or a new candidate signature). If Applicant agrees with this interpretation, to overcome the rejection, claim 18 can be amended to recite “…3)…to respectively form a first candidate signature for each sample group; 4)…by comparing…with a candidate signature for each sample group….to form a new candidate signature for that sample group, the new candidate signature consisting of kmers found to be differentially abundant in step 2, and wherein the candidate signature for each sample group in the first iteration comprises the first candidate signature of each sample group and in subsequent iterations, the candidate signature for each sample group comprises the most recently formed candidate signature for each sample group”.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…5)…ranking the respective candidate signatures for each of the two sample groups”. Claim 18 previously recites “…3)…to respectively form first candidate signatures; 4) iteratively using a nearest neighbor algorithm…the candidate signature for each sample group…to form a new candidate signature for that sample group”. Accordingly, claim 18 recites “first candidate signatures”, interpreted to refer to the candidate signature for each of the sample groups, and also recites forming a new candidate signature in each iteration of using the nearest neighbor algorithm, thus resulting in at least two new candidate signatures. Therefore, it is unclear if “the respective candidate signatures for each of the two sample groups” are intended to refer to the first candidate signatures of the two sample groups, or the new candidate signatures for the two sample groups. Furthermore, there is insufficient antecedent basis for “the respective candidate signatures for each of the two sample groups”, because claim 18 does not previously recite multiple candidate signatures for each sample group.  For example, the broadest reasonable of claim 18 includes forming two new candidate signatures for one sample group and 0 new candidate signatures for the other sample group. Therefore, if Applicant intends for “the respective candidate signatures for each of the two sample groups” to refer to the new candidate signatures, it is further unclear if Applicant intends to require that at least two new candidate signatures are formed for each sample group, such that there are new candidate signatures for each sample group, or if the ranking step is intended to be contingent on there being multiple new candidate signatures for each sample group. As such the metes and bounds of the claim are unclear. For purpose of examination, the “respective candidate signatures” being ranked in step 5) are interpreted to refer to the new candidate signatures formed in step 4), and step 4) is interpreted to require that new candidate signatures are formed for each sample group. 
Claims 23-25 are indefinite for recitation of “…wherein the kmers are oligomers…”. Claim 18, from which claims 23-25 depend, recites “…(a) determining a set of between 1 and 50 kmers…; 2) identifying, with a computer, kmers that are differentially abundant between the two sample groups…; (f) determining the abundance…corresponding to kmers comprising at least one of the signatures…”. Accordingly, it is unclear if “the kmers” is intended to refer to the set of kmers, the kmers that are differentially abundance, the kmers comprising at least one of the signatures, or all of the kmers. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the kmers” in claims 23-25 is interpreted to refer to the set of kmers.

Response to Arguments
Applicant's arguments filed 04 Aug. 2022 regarding 35 U.S.C. 112(b) at pg. 12, para. 3 to pg. 14, para. 3 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claims 13 and 21 under 35 U.S.C. 101 in the Office action mailed 04 March 2022 has been withdrawn in view of the cancellation of these claims received 04 Aug. 2022.
Applicant’s arguments, see pg. 17, para. 3, pg. 19, para. 2, and pg. 21, para. 4, filed 04 Aug. 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. Applicant remarks the claimed method provides a convenient noninvasive, and cost effective way to distinguish between ulcerative colitis and Crohn’s disease, and discusses that conventional diagnoses of UC and CD are done separately, and involve endoscopy, taking biopsies, running blood tests, and using a tomography scan or magnetic resonance imagining (Applicant’s remarks at pg. 17, para. 3 and pg. 19, para. 2). Applicant further points to Applicant’s specification at para. [0048] which discloses working with microbiome samples in combination with automated workflow systems for sequencing allows for efficient and cost-effective sample processing (Applicant’s remarks at pg. 21, para. 4). Furthermore, it is noted that Table 1 in para. [0052] discloses high classification accuracies in distinguishing between ulcerative Colitis and Crohn’s disease based on microbiome samples from a plurality of body sites. Additionally, UCSD (Inflammatory Bowel Disease Diagnosis, 2012, UC San Diego Health System, pg. 1-2; newly cited) discloses that a series of tests is typically required to determine properly diagnose inflammatory bowel disease, which includes the main forms of Crohn’s disease and ulcerative colitis, supporting Applicant’s arguments. 
Accordingly, the invention of independent claims 10 and 18 improve diagnostic assays for diagnosing ulcerative colitis and Crohn’s disease by allowing for a diagnosis to be made by performing a single whole-genome shotgun sequencing assay, thus reducing a number of tests required for diagnosis, and similarly reducing the time and costs required to make the diagnosis, while maintaining a high accuracy of diagnosis. This improvement is reflected in the additional element of claims 10 and 18 of generating metagenomic whole-genome shotgun (WGS) sequence data from the isolated nucleic acid of the microbiome sample from an individual with inflammatory bowel disease. 
 The rejection of claims 10-12, 14-20, and 22-25 under 35 U.S.C. 101 in the Office action mailed 04 March 2022 has been withdrawn.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baran et al. (Joint Analysis of Multiple Metagenomic Samples, 2012, PLoS Computational Biology, 8(2), pg. 1-11)

Conclusion
No claims are allowed.
Claims 10-12, 14-20, and 22-25 are patent eligible for the reasons discussed above.
Claims 10-12, 14-20, and 22-25 are free of the art.
Independent claims 10 and 18 involve identifying a set of between 1 and 50 kmers that are differentially abundant between subject(s) with ulcerative colitis and Crohn’s disease as signatures, and then using the k-mer signature to classify a sample with inflammatory bowel disease as having either ulcerative colitis and Crohn’s disease using a nearest neighbor algorithm. Claim 18 additionally recites a process for determining the signatures involving iteratively using a nearest neighbor algorithm with training set groups and validation samples with an adjustment of the signatures for UC and CD after each iteration. The closest prior are of record Baran et al. discloses a method for analyzing metagenomic samples that comprises identifying k-mers whose abundance in sequencing reads of different samples correlate with a phenotype in question (pg. 2, col. 1, para. 3), and solving a linear regression model for each phenotype, including ulcerative colitis and Crohn’s disease, as a function of the abundance of a kmer in various samples to determine kmers correlated with each phenotype (pg. 3, col. 1, para. 2 to col. 2, para. 1, eqn. (1)-(2)). However, Baran et al. does disclose determining a signature of differentially abundant k-mers between ulcerative colitis and Crohn’s disease, specifically distinguishing between ulcerative colitis and Crohn’s disease using the signature by classifying a subject with inflammatory bowel disease as having UC or CD based on the k-mer signature(s). Furthermore, Baran et al. does disclose the specific iterative process of generating a signature of k-mers that differentiates between ulcerative colitis and Crohn’s disease. Dependent claims 11-12, 14-17, 19-20, and 22-25 are free of the art for the same reasons discussed for independent claims 10 and 18.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672